   Case 21-00008       Doc 15     Filed 06/08/21 Entered 06/08/21 14:12:29            Desc Main
                                    Document     Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                               )      Chapter 7
 In re:                                        )
                                               )      Case No: 20-01252
 SOHAIL A. SHAKIR,                             )
                                               )      Hon. Donald R. Cassling
                         Debtor.               )
                                               )
                                               )
PHILIP V. MARTINO, not individually, but )
solely in his capacity as Chapter 7 Trustee    )
for the bankruptcy estate of Sohail A. Shakir, )
                                               )
                         Plaintiff,            )
         v.                                    )      Adv. No. 21-00008
                                               )
 SOHAIL A. SHAKIR; RUBINA SHAKIR; )
 OSAMA SHAKIR; HAMZA SHAKIR;                   )
 SURROSH SHAKIR; GREEN DOT                     )
 BUILDERS, LLC; RSS HOMES, LLC;                )
 THE RUBINA SHAKIR 2002 LIVING                 )
 TRUST; and 550 22ND LLC,                      )
                                               )
                         Defendants.           )

                                     NOTICE OF MOTION

PLEASE TAKE NOTICE that on Tuesday, June 15, 2021, at 9:30 a.m., I will appear before the
Honorable Donald R. Cassling, or any judge sitting in that judge’s place, and present the Plaintiff’s
Motion to Compel Individual Defendants to Answer Discovery and to Extend Discovery
Cutoff, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is
619. The meeting ID and password can also be found on the judge’s page on the court’s web site.
  Case 21-00008       Doc 15     Filed 06/08/21 Entered 06/08/21 14:12:29            Desc Main
                                   Document     Page 2 of 6



If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.


Dated:

Dated: June 8, 2021                          Respectfully submitted,

                                             Philip V. Martino, not individually, but solely as
                                             Chapter 7 Trustee of the bankruptcy estate of
                                             Sohail A. Shakir

                                             By:_/s/ Laura Newcomer Cohen___________
                                                 One of his Attorneys


                                CERTIFICATE OF SERVICE

          I, the undersigned attorney, hereby certify that I served this Notice and the attached
  Plaintiff’s Motion to Compel Individual Defendants to Answer Discovery and to Extend
  Discovery Cutoff on all parties entitled to notice by electronic notice via the Court’s
  CM/ECF system on June 8, 2021:
          Timothy C. Culbertson
          P.O. Box 56020
          Harwood Heights, IL 60656
          tcculb@gmail.com


                                                By:_/s/ Laura Newcomer Cohen___________




  Kevin A. Sterling (ARDC No. 6216907)
  Laura Newcomer Cohen (ARDC No. 6302639)
  THE STERLING LAW OFFICE LLC
  411 North LaSalle Street, Suite 200
  Chicago, Illinois 60654
  Ph: (312) 670-9744
  kevin@thesterlinglaw.com
  laura@thesterlinglaw.com
   Case 21-00008       Doc 15     Filed 06/08/21 Entered 06/08/21 14:12:29        Desc Main
                                    Document     Page 3 of 6



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                               )   Chapter 7
 In re:                                        )
                                               )   Case No: 20-01252
 SOHAIL A. SHAKIR,                             )
                                               )   Hon. Donald R. Cassling
                         Debtor.               )
                                               )
                                               )
PHILIP V. MARTINO, not individually, but )
solely in his capacity as Chapter 7 Trustee    )
for the bankruptcy estate of Sohail A. Shakir, )
                                               )
                         Plaintiff,            )
         v.                                    )   Adv. No. 21-00008
                                               )
 SOHAIL A. SHAKIR; RUBINA SHAKIR; )
 OSAMA SHAKIR; HAMZA SHAKIR;                   )
 SURROSH SHAKIR; GREEN DOT                     )
 BUILDERS, LLC; RSS HOMES, LLC;                )
 THE RUBINA SHAKIR 2002 LIVING                 )
 TRUST; and 550 22ND LLC,                      )
                                               )
                         Defendants.           )

   PLAINTIFF’S MOTION TO COMPEL INDIVIDUAL DEFENDANTS TO ANSWER
             DISCOVERY AND TO EXTEND DISCOVERY CUTOFF

        Plaintiff Philip V. Martino, not individually, but solely as Chapter 7 Trustee (the

“Trustee”) of the bankruptcy estate of Sohail A. Shakir, by and through its undersigned counsel

at The Sterling Law Office LLC, states as follows pursuant to Fed. R. Civ. P. 37(a) (made

applicable by Fed. R. Bankr. P. 7037) for his Motion to Compel the Individual Defendants to

Answer Discovery and to Extend Fact Discovery Cutoff:

        1.      The Trustee served Interrogatories and Requests for the Production of Documents

on Sohail Shakir, Rubina Shakir, Osama Shakir, and Surrosh Shakir (collectively, the “Individual

Defendants”) on April 21, 2021.
  Case 21-00008        Doc 15    Filed 06/08/21 Entered 06/08/21 14:12:29           Desc Main
                                   Document     Page 4 of 6



        2.      Copies of the Interrogatories and Requests to Produce issued by the Trustee to the

Individual Defendants are attached hereto as Group Exhibit A.

        3.      The last date by which the Individual Defendants were required to answer the

written discovery was May 21, 2021.

        4.      The Individual Defendants failed to answer any of the discovery.

        5.      Counsel for the Trustee (“Attorney Cohen”) attempted to consult with counsel for

the Individual Defendants (“Attorney Culbertson”) by calling him at approximately 11:15 a.m. on

May 25, 2021. Attorney Cohen left a voicemail for Attorney Culbertson requesting that he contact

her to discuss the overdue discovery.

        6.      When she did not receive a call back from Attorney Culbertson, Attorney Cohen

sent him an email on May 27, 2021 regarding the overdue discovery. A copy of Attorney Cohen’s

May 27, 2021 email is attached hereto as Exhibit B.

        7.      On Tuesday, June 1, 2021, Attorney Culbertson responded via email, stating that

he had been “swamped,” but “expect[ed] to have everything completed by the week’s end.” A

copy of Attorney Culbertson’s email is contained in Exhibit C, attached hereto.

        8.      Attorney Cohen responded, advising him that she expected to receive the discovery

responses by the close of business on Friday [June 4]. See Exhibit C.

        9.      The Individual Defendants still have failed to answer any of the discovery

propounded by the Trustee, and Attorney Culbertson has not provided any further update or

justification for the delay.
  Case 21-00008        Doc 15    Filed 06/08/21 Entered 06/08/21 14:12:29             Desc Main
                                   Document     Page 5 of 6



        10.    After Attorney Cohen’s attempt at a consultation by telephone and a continued

failure of the Individual Defendants to respond, despite a good faith attempt by Attorney Cohen to

resolve differences, she was unable to reach an accord regarding the overdue discovery. No further

delay is acceptable.

        11.    This matter has a discovery cutoff date of June 30, 2021 and a Pre-Trial Conference

scheduled for July 6, 2021.

        12.    Counsel for Trustee expects to depose each of the Individual Defendants and

requires sufficient time to review their discovery responses and conduct such depositions.

        13.    Given that the discovery cutoff date is quickly approaching, the Trustee respectfully

requests that the fact discovery cutoff be extended by thirty (30) days to July 30, 2021 and that the

Pre-Trial Conference be rescheduled accordingly.

        WHEREFORE, for all of the foregoing reasons, Plaintiff Philip V. Martino, not

individually, but solely as Chapter 7 Trustee of the bankruptcy estate of Sohail A. Shakir,

respectfully requests pursuant to Fed. R. Civ. P. 37(a) (made applicable by Fed. R. Bankr. P. 7037)

that:

        A.     Defendants Sohail Shakir, Rubina Shakir, Osama Shakir, and Surrosh Shakir be

ordered to answer all outstanding written discovery on or before June 18, 2021; and

        B.     The discovery cutoff date be continued to July 30, 2021 and the Pre-Trial

Conference be rescheduled accordingly; and
 Case 21-00008        Doc 15    Filed 06/08/21 Entered 06/08/21 14:12:29            Desc Main
                                  Document     Page 6 of 6



       C.     Such further relief that this Court deems just.




Dated: June 8, 2021                          Respectfully submitted,

                                             Philip V. Martino, not individually, but solely as
                                             Chapter 7 Trustee of the bankruptcy estate of
                                             Sohail A. Shakir

                                             By:_/s/ Laura Newcomer Cohen_____________
                                                 One of his Attorneys




  Kevin A. Sterling (ARDC No. 6216907)
  Laura Newcomer Cohen (ARDC No. 6302639)
  THE STERLING LAW OFFICE LLC
  411 North LaSalle Street, Suite 200
  Chicago, Illinois 60654
  Ph: (312) 670-9744
  kevin@thesterlinglaw.com
  laura@thesterlinglaw.com
